Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-36 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under MPEP 42.6 Filing of documents, including exhibits; service.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 17-19, 21-25, 28-30 and 32-36 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by Ignacio (EP 2925086 A1).
Regarding Independent Claim 1, Ignacio discloses a hob apparatus, in particular an induction hob apparatus (an induction hob, with a hob device 10, [0017]), said hob apparatus comprising:
a hob panel (hob plate 34, Figs 2 and 4, [0017]);
a heating element (several heating elements 36, Figs 2 and 4, [0018]);
a light supply unit (light source 18, Figs 2 and 4, [0026]) arranged at least in part on a side of the heating element remote from the hob panel (in part on a side of the heating element 36 remote from the hob panel 34, Figs 2 and 4) and supplying light in at least one operating condition (to the installation position 16, [0026]); and
a waveguide unit (waveguide 20, 24, Figs 2 and 4, [0026]) transporting in the operating condition light from the light supply unit (18) to a side of the heating element (36) facing the hob panel (Figs 2 and 4).
Regarding Independent Claim 25, Ignacio discloses a hob, in particular an induction hob (an induction hob, with a hob device 10, [0017]), comprising a hob apparatus, said hob apparatus comprising a hob panel (hob plate 34, Figs 2 and 4, [0017]), a heating element (several heating elements 36, Figs 2 and 4, [0018]), a light supply unit (light source 18, Figs 2 and 4, [0026]) arranged at least in part on a side of the heating element remote from the hob panel (in part on a side of the heating element 36 remote from the hob panel 34, Figs 2 and 4) and supplying light in at least one operating condition (to the installation position 16, [0026]), and a waveguide unit (waveguide 20, 24, Figs 2 and 4, [0026]) transporting in the operating condition light from the light supply unit (18) to a side of the heating element (36) facing the hob panel (Figs 2 and 4).
Regarding Independent Claim 36, Ignacio discloses a method for operating a hob apparatus (an induction hob, with a hob device 10, [0017]) including a hob panel (hob plate 34, Figs 2 and 4, [0017]) and a heating element (several heating elements 36, Figs 2 and 4, [0018]), said method comprising transporting light from a side of the heating element (transporting light from a side of the heating element36, Figs 2 and 4) remote from the hob panel to a side of the heating element facing the hob panel (see Figs 2 and 4).
Regarding Claims 17 and 28 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; and further teaches, wherein the waveguide unit includes a waveguide (waveguide 20, 24, Figs 2 and 4, [0026]) which is predominantly arranged next to the heating element (several heating elements 36, Figs 2 and 4, [0018]), as viewed perpendicular to a main plane of extent of the hob panel (see Figs 2 and 4).
Regarding Claims 18 and 29 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; and further teaches, wherein the waveguide unit includes a waveguide (waveguide 20, 24, Figs 2 and 4, [0026]) which is arranged at least in part in a region of the heating element (several heating elements 36, Figs 2 and 4, [0018]), as viewed perpendicular to a main plane of extent of the hob panel (see Figs 2 and 4).
Regarding Claims 19 and 30 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; and further teaches, wherein the waveguide unit includes a waveguide (waveguide 20, 24, Figs 2 and 4, [0026]) which is arranged at least in part above the heating element in an installed position (the very top 
Regarding Claims 21 and 32 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; and further teaches, further comprising a structural unit configured to include the heating element and the light supply unit (a structural unit under the hob plate 34, which include the heating element 36 and the light supply unit 18, see Figs 1-4).
Regarding Claims 22 and 33 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; and further teaches, wherein the structural unit is configured to include the waveguide unit (the structural unit under the hob plate 34, which is configured to include the waveguide unit 20 and 24, see Figs 1-4).
Regarding Claims 23 and 34 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; and further teaches, further comprising a further heating element (several heating elements 36, Figs 2 and 4, [0018]), said light supply unit including a light source (light source 18, Figs 2 and 4, [0026]) which is associated to both the heating element and the further heating element (18 associated to both the heating element 36 at the right and the further heating element 36 at the left, see Figs 2 and 4).
Regarding Claims 24 and 35 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; and further teaches, further comprising a control unit (a control unit 28, [0027], Figs 2 and 4) configured to output in the operating condition an item of information to a user via the light supply unit (the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignacio (EP 2925086 A1) in view of Guiset et al. (US 2013/0286630 A1).  
Regarding Claims 15 and 26 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; except, further discloses wherein the light supply unit includes at least two light sources, each of the two light sources being associated to at least one waveguide of the waveguide unit.
Guiset et al. teach an induction heating apparatus (apparatus for cooking… heating by induction, [0047]) with a light supply unit (light source 10 and second source 16, [0060, 0062], Fig 2) includes at least two light sources, each of the two light sources being associated to at least one waveguide (a plurality planar light guides 6a, 6b, [0061], see details in Fig 2). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ignacio with Guiset et al.’s further teaching of further discloses wherein the light supply unit (“the light supply unit” taught by Ignacio already) includes at least two light sources, each of the two light sources being associated to at least one waveguide of the waveguide unit (“the waveguide unit” taught by Ignacio already); because Guiset et al. teaches, in Para. [0016] that providing an induction heating apparatus with excellent multiple light sources so that the latter are distanced from heating regions or from the entire glass-ceramic substrate for safety purpose during operation.
Regarding Claims 16 and 27 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; except, wherein the light supply unit includes a number of light sources in correspondence to a number of waveguides of the waveguide unit.
Guiset et al. teach an induction heating apparatus (apparatus for cooking… heating by induction, [0047]) with a light supply unit (light source 10 and second source  Ignacio with Guiset et al.’s further teaching of wherein the light supply unit (“the light supply unit” taught by Ignacio already) includes a number of light sources in correspondence to a number of waveguides of the waveguide unit (“the waveguide unit” taught by Ignacio already); because Guiset et al. teaches, in Para. [0016] that providing an induction heating apparatus with excellent multiple light sources so that the latter are distanced from heating regions or from the entire glass-ceramic substrate for safety purpose during operation.

Claims 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignacio (EP 2925086 A1).
Regarding Claims 20 and 31 respectively, Ignacio discloses the invention substantially as claimed and as discussed above; except, wherein the waveguide unit includes a waveguide having a minimum spacing of at most 10 mm from the hob panel in at least one mounted condition.
Since limitation “waveguide having a minimum spacing of at most 10 mm from the hob panel in at least one mounted condition” involved the size of the hob apparatus, the hob panel and the waveguide, and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also applicant has not disclosed that this kind of design (a minimum spacing of at most 10 mm) solves any stated problem or is for any particular purpose. It would have been an obvious matter of design choice to modify Ignacio to obtain the invention as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ignacio with further teaching of wherein the waveguide unit includes a waveguide having a minimum spacing of at most 10 mm from the hob panel in at least one mounted condition because Ignacio teaches, in Para. [0004] that providing an excellent induction heating device of the generic type with improved properties with regard to a high degree of structural flexibility. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761